UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                               _____________________

                                    No. 97-40947
                                  Summary Calendar
                               _____________________

                                   SUSAN WILSON,

                                         Plaintiff-Appellant/Cross-Appellee,

                                         versus

                               CITY OF PLANO, TEXAS,

                                         Defendant-Appellee/Cross-Appellant.

_________________________________________________________________

          Appeals from the United States District Court
                for the Eastern District of Texas
_________________________________________________________________
                          March 6, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Susan Wilson appeals from the summary judgment dismissing her

Title   VII       sexual    harassment    (hostile    work   environment)    claim

against her former employer, the City of Plano, Texas.                      Wilson

contends that there is a material fact issue as to whether the City

had actual or constructive knowledge of the alleged harassment and

failed to take prompt remedial action; and, alternatively, that

there   is    a    material     fact   issue   as    to   whether   the   harassing

supervisor was an agent of the City and whether his knowledge of
the harassment can be imputed to the City.              Pursuant to our

requisite de novo review of the summary judgment record, we AFFIRM

essentially for the reasons stated by the district court.          Wilson

v. City of Plano, TX, No. 4:96-CV-190 (E.D. Tex. 7 July 1997)

(unpublished).

     The City cross-appeals the district court’s order requiring

it, the prevailing party, to bear its own costs.        Pursuant to FED.

R. CIV. P. 54(d), except when provided otherwise by statute or rule,

“costs other than attorneys’ fees shall be allowed as of course to

the prevailing party unless the court otherwise directs”. Although

the district court has broad discretion in determining whether to

award costs to a prevailing party, Rule 54(d) creates “a strong

presumption that the prevailing party will be awarded costs”.

Schwarz v. Folloder, 767 F.2d 125, 131 (5th Cir. 1985).         Our court

has held that, when a district court declines to award costs to a

prevailing party, it should state its reasons for doing so.        Id. at

131-32. See also Hall v. State Farm Fire & Cas. Co., 937 F.2d 210,

216-17 (5th Cir. 1991); Walters v. Roadway Express, Inc., 557 F.2d

521, 526-27 (5th Cir. 1977).     Because the district court did not

state reasons for requiring the City to bear its own costs, we

REMAND   the   question   of   costs     to   the   district   court   for

reconsideration of its decision.       If the district court determines

that the City is not entitled to costs, it should state its reasons

for that decision.

                                 - 2 -
                      SUMMARY JUDGMENT AFFIRMED;

REMANDED FOR RECONSIDERATION AS TO COSTS AWARD




              - 3 -